DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US-9302697) in view of Saurer (US-2215743).
	Regarding claim 1, Ohashi discloses a buffer body (60) containing a rubber elastic body (61) disposed within a cylindrical recess formed in a housing (5, fig 7), and between an end surface of the 
	Ohashi lacks a wear resistant sheet.  Saurer teaches a wear resistant sheet (at least 51) that entirely surrounds an outer peripheral surface of a buffer body (41) that protects the elastic buffer (41), and wherein the wear resistant sheet (51) is operable to suppress expansion and deformation of the buffer body in the radial direction (P. 2, col. 2, lines 38-50).	
Regarding claim 2, Saurer also teaches wherein the wear resistant sheet contains cloth having elasticity (P. 2, col. 1, line 30, and col. 2, line 40).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the buffer stopper of Ohashi with the protective sheet of Saurer in order to provide a wear resistant sheet (Saurer, P 2, col. 1, lines 30-48) that would improve the strength and tenacity of the buffer stopper and provide increased service life (Saurer P. 2, col. 1, lines 30-64 and col. 2, lines 50-71).  
	Regarding claim 3, Ohashi discloses first and second metal rings (80 and 90, col. 5, lines 11-12), wherein the first and second metal rings each have a flat washer shape (fig 7), and wherein the first and second metal rings are parallel to each other (fig 7), and wherein the buffer body is bonded between the first and second metal rings (wherein 60 is bonded to 80 and 90 at 91, col. 11, lines 10-13 and 66-67).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657